ORDER
PER CURIAM.
Andre Jones (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to four counts of first-degree robbery, in violation of Section 569.020,1 and four counts of armed criminal action, in violation of Section 571.015. The trial court sentenced Movant to a total of twelve years’ imprisonment. Movant thereafter timely filed his pro se and amended motions, pursuant to Rule 24.035, alleging ineffective assistance of his plea counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.